Citation Nr: 0839561	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to October 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

Although the veteran initially submitted a March 2006 letter 
requesting a BVA hearing, the veteran submitted a subsequent 
correspondence, also dated March 2006, indicating that he no 
longer desired this hearing.

In a December 2005 email from the veteran to his 
representative, which was subsequently forwarded to the RO, 
the veteran makes a claim of entitlement to service 
connection for a right knee disability as secondary to his 
service connected left little toe corn.  As the RO has not 
yet adjudicated the issue of service connection for a right 
knee disability on a secondary basis, the Board refers this 
issue back to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by the RO in an April 2003 rating decision.  The RO notified 
the veteran of this decision and of his procedural and 
appellate rights in April 2003.  The veteran did not submit a 
notice of disagreement within one year of notice of the 
decision.

2.  Evidence received since the April 2003 rating decision, 
while new to the claims file, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disability, nor does it 
raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's April 2003 rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the veteran's claim 
for a right knee disability has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



New and Material Evidence

Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  The question of 
whether new and material evidence has been received must be 
addressed in the first instance by the Board because this 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, however, that is where the 
analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
There was a new provision, 38 C.F.R. § 3.156(a), which 
redefines "new and material evidence."  This provision is 
applicable to claims filed on or after August 29, 2001.  The 
veteran's March 2005 request to reopen the service connection 
claim in question here was received after this date.  As such 
the amended provision is for application in this case and is 
set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

As mentioned above, the April 2003 rating decision denied the 
veteran's claim of entitlement to service connection for a 
right knee disability.  In a letter dated April 30, 2003, the 
veteran was notified of this decision.  The veteran did not 
submit a notice of disagreement within one year of notice of 
this decision.  Therefore, the April 2003 rating decision 
became final.  38 U.S.C.A. § 7105.

The evidence of record pertaining to the veteran's right knee 
at the time of the April 2003 rating decision includes the 
veteran's service treatment records, a statement contained in 
the January 2003 Formal Claim, and a VA Compensation and 
Pension examination dated March 2003.

The veteran's service treatment records contain a pre-
enlistment Report of Medical Examination, dated November 
1994, which notes no abnormalities with regard to  his lower 
extremities.  In the corresponding Report of Medical History, 
the veteran denied having experienced "trick" or locked 
knee.  He also denied having experienced any bone, joint, or 
other deformity, arthritis, rheumatism, or bursitis.  The 
veteran's separation examination, dated April 2002, also 
notes no abnormalities with regard to the veteran's lower 
extremities (excluding the feet).  The separation examination 
does note occasional "knee pain" on overuse, but contains 
no right knee diagnosis nor any history of a specific right 
knee injury.  In the separation examination, the veteran 
indicated that he had experienced, or was experiencing, knee 
trouble and swollen or painful joints.

The veteran's statement in his January 2003 Formal Claim 
alleges that his knee pain began in 1997 when he was required 
to sit for extended periods of time at a computer terminal 
for his job.

The March 2003 VA examination noted that the veteran had a 
history of Osgood-Schlatter's disease affecting his right 
knee as a child.  The veteran reported to the VA examiner 
that this condition had resolved, and that the right knee 
pain he was currently experiencing was in a different area of 
the knee.  On physical examination, the VA examiner noted an 
"old bony prominence at the tibia tubercle where his Osgood-
Schlatter's had been a condition."  Upon physical 
examination, the VA examiner found "a very faint bit of 
tenderness" upon palpation of the veteran's right patella 
tendon, however he noted that the veteran was for the most 
part asymptomatic on that day.  The VA examiner diagnosed 
chronic right knee patella tendinitis.  The VA examiner did 
not offer an opinion regarding whether or not there was any 
nexus to military service.

Based on the evidence of record at that time, the April 2003 
rating decision found that the veteran's "right knee 
condition existed prior to service," and that there was "no 
evidence that the condition permanently worsened as a result 
of service."  In addition, the RO noted that the veteran's 
service treatment records were negative for any evidence of a 
right knee problem.

The evidence pertaining to the veteran's right knee which was 
added to the record subsequent to the April 2003 rating 
decision includes reports of private treatment from K.S.W., 
M.D., a report of private treatment from T.K.O, M.D., and 
further statements submitted by the veteran in support of his 
claim.

The reports of private treatment from K.S.W., M.D. reflect 
two examinations in February 2005 and one in March 2005.  The 
report from the veteran's initial visit on February 9, 2005 
notes his history of Osgood-Schlatter's disease.  The report 
states that the veteran's right knee hurts him quite often, 
especially with walking or prolonged periods of standing.  On 
this visit, the doctor recommended follow-up in two weeks, 
and proposed addressing any knee complaints at that time.  

The report of treatment from February 25, 2005 diagnoses 
"bilateral knee osteoarthritis symptoms without radiographic 
osteoarthritis."  Bilaterally subluxed patellae were noted 
and a physical therapy prescription, which is of record, was 
written for the veteran.  The doctor noted knee pain upon 
extensive walking, and also stated that the veteran is able 
to perform "all activities but he is extra careful with 
physical activity."  The doctor noted that T.K.O., M.D. had 
seen the veteran approximately a year ago, and "thought that 
as a child perhaps [the veteran] had broken his knee and it 
did not heal well."  X-rays of the bilateral knees were 
noted to have shown lateral patellar subluxation bilaterally, 
right greater than left.  The X-rays noted an accessory bone 
within the patellar tendon at the tibial tubercle in the 
right knee.  The impression was listed as "bilateral 
patellofemoral syndrome with laterally subluxed patella and 
signs of right Osgood-Schlatter."  Finally, an MRI of the 
right knee was taken on February 25, 2005, which showed a 
negative examination of the right knee with no internal 
derangement.

The March 2005 report of treatment notes the negative MRI 
from February 2005, and states that the veteran is still 
having knee problems with greater severity on the right side.  
Bilateral knee osteoarthritis symptoms were diagnosed and 
acupuncture and joint injections were discussed.

The report of private treatment from T.K.O., M.D., dated 
March 2004, notes that the veteran has had complaints of 
"right knee pain that [have] been on and off for many 
years."  The only positive finding on physical examination 
on that date was tenderness at the insertion of the patellar 
tendon on the tibial tubercle.  X-rays of the right knee 
showed "evidence of an old Osgood-Schlatter's with an 
ossicle in the patellar tendon itself."  At that time, the 
doctor diagnosed "persistent Osgood-Schlatter's" and 
"tendinitis."

In a March 2005 statement, the veteran alleged that he was 
often put on a light training routine in service due to right 
knee pain.  In an October 2005 statement, the veteran alleged 
that his right knee was not misaligned prior to his military 
service.  In that statement the veteran described his daily 
in-service duties to include climbing ladders, crawling 
through attics, and squatting.  In a December 2005 email to 
his representative, the veteran stated that his examination 
upon enlistment recorded no conditions that would have 
interfered with his service obligations.  The veteran stated 
that he noticed discomfort during training and that this was 
noted at sick call visits.

The Board notes that the medical evidence received since the 
April 2003 denial was not previously submitted to agency 
decisionmakers, and can therefore be considered "new."  
However, in order to be "material" the evidence must relate 
to an unestablished fact necessary to substantiate the claim.  
In this case, it would have to show that the veteran's right 
knee disability was incurred in or aggravated by service, 
since failure to show this was the reason for the April 2003 
denial.

The private medical records submitted after the April 2003 
denial reflect ongoing treatment for the veteran's right knee 
complaints.  However, these records do not demonstrate that 
the veteran's right knee disability was incurred in or 
aggravated by service, as they does not assert any nexus or 
etiological link between the veteran's service and his 
current right knee disability.  Therefore, these newly 
submitted records are not "material."

With regard to the veteran's statements, the Board recognizes 
that the veteran is certainly competent, as a layperson, to 
provide evidence as to symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to provide a medical opinion as to whether his 
right knee disability was incurred in or aggravated by 
service.  Lay witnesses are not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Further, the Board 
notes that lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray, 5 Vet. App. at 214.

Based on the foregoing, the Board finds that the evidence 
received since the April 2003 denial, while considered 
"new," does not relate to an unestablished fact necessary 
to substantiate this claim.  Further, the Board finds that 
this evidence does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a right knee disability, as required by 38 C.F.R. § 3.156(a).

Accordingly, without evidence that the veteran's current 
right knee disability was incurred in or aggravated by his 
active military service, the Board finds that reopening this 
claim for service connection is not warranted.  In addition, 
the benefit of the doubt doctrine under 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.102 (2008) is not applicable in 
this instance as the threshold burden of submitting new and 
material evidence has not been fulfilled.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

With regard to this claim, VA satisfied its duty to notify by 
means of letters to the veteran issued in April 2005 and 
March 2006.  The April 2005 letter informed him of what 
evidence was required to substantiate his service connection 
claim, and of his and VA's respective duties for obtaining 
evidence.  The April 2005 letter also referenced the previous 
final denial of the claim for service connection for a right 
knee disability and noted the reasons for the denial thereof.  
The March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although some elements of VCAA notice were 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
Kent, and Dingess/Hartman.  Moreover, the claims were 
readjudicated after such fully compliant notice was given, 
and a Supplemental Statement of the Case was provided in May 
2006.  Therefore, the Board finds that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

With regard to the duty to assist in this case, the claims 
file contains the veteran's service treatment records, and 
reports of post-service private treatment and assessment.  
The claims file also contains the veteran's statements in 
support of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record, other than as discussed below.  The Board notes that 
the veteran indicated in a statement dated March 2006 that he 
has no further information or evidence to submit to 
substantiate his claim.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  
The Board recognizes that the veteran has not been afforded a 
VA examination regarding his right knee claim after 
submitting the March 2005 request to reopen.  However, an 
examination is not necessary if no new and material evidence 
has been received.  38 C.F.R. § 3.159(c)(4)(iii).  As 
explained above, the veteran has not submitted new and 
material evidence here and therefore a VA examination was not 
required.

The Board notes that the veteran's January 2003 Formal Claim 
notes treatment for right knee pain from March 2001 to 
September 2001 under a K.K.P., M.D.  The claims file does not 
reflect that these records were ever requested by the RO.  It 
is noted that the service treatment records contain a single 
report from the above-mentioned doctor reflecting treatment 
for the veteran's back in March 2000.  With regard to the 
duty to assist, 38 C.F.R. § 3.159(c)(1)(ii) requires a 
claimant, when necessary, to authorize the release of 
existing records in a form acceptable to the person, company, 
agency, or other custodian holding the records.  A January 
2003 letter from the RO to the veteran notified him that he 
must return the supplied VA Form 21-4142, Authorization and 
Consent to Release Information (VA Form 21-4142), for any 
treatment records he wished to have VA obtain for him.  
Although certain VA Forms 21-4142 were signed and returned by 
the veteran with regard to other physicians, no VA Form 21-
4142 authorizing VA to obtain records from K.K.P., M.D was 
submitted.  In light of this fact, the Board finds that the 
RO was not required to request these records.  38 C.F.R. 
§ 3.159(c)(1)(ii).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a right knee 
disability is not reopened.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


